     Case 4:18-cr-00223-RCC-DTF Document 214 Filed 05/21/19 Page 1 of 5



 1    MICHAEL BAILEY
      United States Attorney
 2    ANNA WRIGHT
      Assistant U.S. Attorney
 3    NATHANIEL J. WALTERS
 4    Assistant U.S. Attorney
      State Bar No.: 029708
 5    405 West Congress, Suite 4800
      Tucson, Arizona 85701-5040
 6    Telephone: (520) 620-7300
      E-mail: anna.wright@usdoj.gov
 7            nathaniel.walters@usdoj.gov
      Attorneys for Plaintiff
 8
                           IN THE UNITED STATES DISTRICT COURT
 9
                                 FOR THE DISTRICT OF ARIZONA
10
11    United States of America,                               18-CR-223-TUC-RCC (DTF)
12                            Plaintiff,
                                                       GOVERNMENT’S MOTION IN LIMINE
13            vs.                                      REGARDING EVIDENCE RELATED TO
                                                               RFRA DEFENSE
14
      Scott Daniel Warren,
15
                              Defendant.
16
17           The United States of America, by and through its undersigned attorneys, hereby
18    moves the Court in limine to preclude any evidence related to the defendant’s asserted
19    RFRA defense absent a sufficient proffer outside the presence of the jury. In addition,
20    should the defendant chose to testify, the government respectfully requests that the Court
21    preclude the defendant from improperly invoking his Fifth Amendment rights during cross-
22    examination.
23           a. Before presenting any evidence as to a RFRA defense, the defendant must
24              proffer evidence sufficient to meet all elements of this affirmative defense.
25           If a defendant cannot proffer legally sufficient evidence of each element of an
26    affirmative defense, then he is not entitled to present evidence in support of that defense at
27    trial. United States v. Bailey, 444 U.S. 394, 415 (1980); see also United States v. Shapiro,
28    669 F.2d 593, 596 (9th Cir. 1982). Stated another way, if a defendant’s offer of proof is
     Case 4:18-cr-00223-RCC-DTF Document 214 Filed 05/21/19 Page 2 of 5




 1    insufficient as a matter of law to support a proffered affirmative defense, “then the trial
 2    court should exclude the defense and the evidence offered in support.” United States v.
 3    Dorrell, 758 F.2d 427, 430 (9th Cir. 1985)
 4           When asserted by a defendant in a criminal prosecution, RFRA is an affirmative
 5    defense. United States v. Christie, 825 F.3d 1048, 1065 (9th Cir. 2016); see also Doc. 127
 6    at 9. Therefore, before presenting any evidence as to his RFRA defense, a defendant must
 7    proffer to the Court evidence sufficient to show that his conduct was an “exercise of
 8    religion,” and the government action “substantially burdened” his exercise of religion. See
 9    42 U.S.C. § 2000bb-1(a); Navajo Nation v. United States Forest Serv., 535 F.3d 1058,
10    1068-69 (9th Cir. 2008). To do this he must first articulate the scope of his beliefs, and then
11    show that his beliefs are religious in nature, that they are sincerely held, and that the
12    exercise of his sincerely held beliefs is substantially burdened by a government action.
13    United States v. Zimmerman, 514 F.3d 851, 853 (9th Cir. 2007).
14           In this case, the parties have already litigated the defendant’s RFRA claim as to
15    Counts 2 and 3, including an evidentiary hearing at which the defendant testified at length
16    about his spiritual beliefs. Notably, at that pretrial hearing, the defendant refused to testify
17    regarding the second prong of his prima facie case, that is, how his conduct related to
18    Counts 2 and 3 was an exercise of his proffered beliefs. See RT 5/11/18 at 82:18-84:10;
19    see also Doc. 81 at 4. In addition, he has yet to proffer any evidence regarding his prima
20    facie burden as to Count 1. To date, the defendant has failed to proffer legally sufficient
21    evidence of each element of his RFRA defense. As such, the government respectfully
22    requests that the Court preclude the defendant from presenting any evidence at trial in
23    support of this defense.
24           In the alternative, the government respectfully requests that the Court require the
25    defendant to proffer sufficient evidence outside the presence of the jury before presenting
26    any evidence in support of this defense. Requiring the defendant to make a proffer prior to
27    presenting evidence is particularly appropriate where, as here, there is reason to believe
28    that such evidence would otherwise be inadmissible. See Fed. R. Evid. 610 (“Evidence of


                                                   -2-
     Case 4:18-cr-00223-RCC-DTF Document 214 Filed 05/21/19 Page 3 of 5




 1    a witness’s religious beliefs or opinions is not admissible to attack or support the witness’s
 2    credibility.”); see also United States v. Warren, 17-MJ-341-RCC-DTF (Bench Trial, Day
 3    2). For example, the defendant has given notice that he intends to call, Dr. Edward
 4    McCullough, Dr. Gregory Hess, Dr. Robin Reineke to testify about human remains found
 5    in the West Desert and “the crisis of death and disappearance on the U.S.-Mexico border.”
 6    Defendant’s Witness List at ¶¶ 3-5. These matters are irrelevant to charges regarding the
 7    defendant’s actions to aid Kristian Perez-Villanueva and Jose Sacaria-Godoy in January
 8    2018. Similarly, the defendant has given notice that Rev. Bethany Russell-Lowe to testify
 9    about “may testify about the [Unitarian Universalist Church of Tucson]’s adoption as No
10    More Deaths as a ministry and the denomination’s broader support for their work.” Id. at
11    ¶ 16. Whether or not the UUCT supports No More Deaths is irrelevant to the defendant’s
12    prima facie RFRA case and is certainly inadmissible under Rule 610 as evidence proffered
13    only to bolster defense witnesses’ testimony.
14            For the reasons discussed above, the government respectfully requests that the Court
15    exclude any evidence related to the defendant’s asserted RFRA defense unless and until
16    the defendant has made a legally sufficient proffer as to all elements of his prima facie
17    case.
18            b. If the defendant chooses to testify, he should be precluded from improperly
19               invoking his Fifth Amendment rights during cross-examination.
20            When a defendant exercises his right to testify in his own defense, he necessarily
21    forfeits his right under the Fifth Amendment to not incriminate himself. “The Constitution
22    does not give a defendant a right to testify without subjecting himself to cross-examination
23    which might tend to incriminate him.” Williams v. Borg, 139 F.3d 737, 740 (9th Cir. 1998);
24    see also United States v. Martinez, 883 F.2d 750, 754 (9th Cir. 1989) (“[T]he right to testify
25    carries with it the obligation to submit to cross-examination.”). A court may strike the
26    testimony of a defendant who refuses to answer questions on cross-examination. Borg, 139
27    F.3d at 741. Such a sanction is appropriate where it is supported by a “basis in reason and
28    law” and is proportionate to the purpose. Id.


                                                  -3-
     Case 4:18-cr-00223-RCC-DTF Document 214 Filed 05/21/19 Page 4 of 5




 1           In this case, should the defendant choose to testify in support of his asserted RFRA
 2    defense, he must submit fully to cross-examination about his beliefs and how his conduct
 3    in this case is an exercise of those beliefs. Cross-examination about the defendant’s conduct
 4    in this case should be allowed because, by raising a RFRA defense and testifying about his
 5    beliefs, the defendant is asking the jury to find that there is a connection between his beliefs
 6    and his conduct. The government is entitled to test that claim through cross-examination.
 7    The government is also entitled to probe the defendant’s credibility by cross-examining
 8    him about his conduct in this case. “Whether a witness is telling the truth or lying is as
 9    important as what the witness says, and there is no better way than cross-examination under
10    oath to help a jury decide whether it is being lied to[.]” Id.
11           Should the defendant refuse to answer questions about his conduct on cross-
12    examination, then his testimony should be struck and the jury instructed to disregard it.
13    This is a particularly appropriate remedy where, as here, the defendant has previously
14    refused to be subject to cross-examination on this same subject and has been placed on
15    notice in advance of testifying about the possible consequences of improperly invoking the
16    Fifth Amendment. See id. at 740-41.
17           c. Conclusion
18           For the reasons discussed above, the government respectfully requests that the Court
19    either preclude the defendant’s RFRA defense based on his insufficient proffers to date, or
20    require the defendant to make a legally sufficient proffer as to all elements before
21    presenting any evidence related to this defense. In addition, should the defendant chose to
22    testify in his own defense, the government respectfully requests that the Court instruct the
23    defendant that he is required to submit to cross-examination regarding his conduct in this
24    case, and, that if he refuses to submit to cross-examination, his testimony will be struck
25    and the jury instructed to disregard it.
26
27
28    ///


                                                   -4-
     Case 4:18-cr-00223-RCC-DTF Document 214 Filed 05/21/19 Page 5 of 5




 1          Respectfully submitted this 21st day of May, 2019.
 2
                                               MICHAEL BAILEY
 3                                             United States Attorney
 4                                             District of Arizona
 5                                             /s/ Anna R. Wright & Nathaniel J. Walters
 6
                                               ANNA WRIGHT &
 7                                             NATHANIEL J. WALTERS
 8                                             Assistant U.S. Attorneys

 9
10    Copy of the foregoing served electronically or by
      other means this 21st day of May, 2019, to:
11
      All ECF participants
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28


                                                -5-
